Opinión concurrente del
Juez Asociado Sr. Negrón Fer-nández.
Estoy conforme — por los motivos consignados en la opi-nión, en parte disidente, emitida por mí en el caso de In re Ardín, 75 D.P.R. 496, 501 y ratificada en el de In re Piñero, 77 D.P.R. 630, 633 — con que la suspensión de los aquí que-*14reliados se circunscriba al ámbito de la propia actividad pro-fesional en que se produjo: la gestión notarial.
La falta de los notarios en estos casos — al igual que la de los notarios en los ya citados, y la del notario en el de In re Vergne Ortiz, 67 D.P.R. 30 — aún seria como es en la prác-tica del notariado, no implica depravación moral ni envuelve colusión ni fraude; tampoco hay en estos casos, como no ha-bía en aquéllos, precedente profesional indigno. En esa si-tuación, no se justifica un desaforo, que en si trascendería los límites disciplinarios que la falta demanda.
Aunque el castigo impuesto a los notarios en los ante-riores casos no puede, por consumado, borrarse de su vida profesional, la aplicación de una norma disciplinaria distinta en estos casos debe considerarse la apropiada para medir el alcance del mismo y reducir, a su nivel adecuado, el rigor del desaforo sufrido.